Exhibit 10.5

CHAMBERS STREET PROPERTIES

AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN

AMENDED AND RESTATED FORM OF SHARE AWARD AGREEMENT

AGREEMENT by and between Chambers Street Properties, a Maryland real estate
investment trust (the “Company”) and             (the “Grantee”), dated as of
the             day of             , 20        .

WHEREAS, the Company maintains the Chambers Street Properties Amended and
Restated 2004 Equity Incentive Plan (the “Plan”) (capitalized terms used but not
defined herein shall have the respective meanings ascribed thereto by the Plan);
and

WHEREAS, under the Plan the Company may grant awards to its employees, trustees
and other persons who provide significant services to the Company; and

WHEREAS, the Grantee is a              of the Company, and performs services for
the Company; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant Shares to the Grantee subject to the terms
and conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Grant of Shares.

The Company hereby grants the Grantee              common shares of the Company,
subject to the following terms and conditions and subject to the provisions of
the Plan. The Plan is hereby incorporated herein by reference as though set
forth herein in its entirety.

Any cash dividends to which the Grantee may become entitled, with respect to a
Share, may, at the election of the Grantee, be used to purchase additional
Shares under the terms and conditions of the Company dividend reinvestment plan.

2. Restrictions and Conditions.

The Grantee may not redeem any Share awarded pursuant to this Agreement and the
Plan prior to the third anniversary of the date hereof, pursuant to the
Company’s share redemption program.

3. Miscellaneous.

 

  (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF
LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF MARYLAND. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified except by a written agreement executed by the parties hereto
or their respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

 

  (b) The Committee may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the Committee may interpret
the Plan and this Agreement, with such interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law, and take any other actions and make any other determinations or decisions
that it deems necessary or appropriate in connection with the Plan, this
Agreement or the administration or interpretation thereof. In the event of any
dispute or disagreement as to interpretation of the Plan or this Agreement or of
any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan or this Agreement, the decision of the
Committee, shall be final and binding upon all persons.

 

  (c) All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph 3(c).

 

1



--------------------------------------------------------------------------------

  (d) The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company, respectively, may have under this Agreement, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

 

  (e) Nothing in this Agreement shall confer on the Grantee any right to
continue in the employ or other service of the Company or any of their
affiliates or interfere in any way with the right of the Company or any of their
affiliates and their shareholders to terminate the Grantee’s employment or other
service at any time.

 

  (f) This Agreement (including the Plan) contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

CHAMBERS STREET PROPERTIES By:     Name:     Title:    

 

Grantee’s Name   

 

2